Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 16 April 1804
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson April 16th. 1804

When your Son delivered me your kind letter, little did I think, it would be so long, before I should reply. But my youngest Girl went home the Saturday after, & I have had a round of heavy cares upon me ever since. It was ten weeks before we could get any other Girl, & in some of the worst cold weather, & dreadful Storms which has proved quite too much for Lydia & me. But it could not be helped. I find the exertions have worn upon both of us, though we should not have felt fatigue so much if a number of our Boarders had not been taken sick, several threatened with settled fevers, but by care & attention at first, have happily excaped a long sickness—Abby, & I have suffered from severe colds, & sore throats—Eliza Hayes had the canker in hers, and I thought the others caught it from her—Miss Nabby Hayes has had an unusual humour in her Ear. Nothing would give her ease but poltices, which I applied two or three in a day, for more than a month, with bathing every day, & you know what work it makes—But they are now both almost well enough to return to Gloucester; they have sent to their Parents, & our vacation commences the 20th of this month, which I hope will afford me a days respite, I do not expect much more, for they are coming & going the whole time.—I should not have given you this detail, but I thought you would think me negligent, if you did not know how fully my time has been occupied; & in bad weather when other families are retired, & have leisure, mine is the most encumbered, & every energy of Soul, & Body is required to keep them still, & improving in their respective Studies—
I do not know that I ever more sincerely rejoiced at the return of the genial warmth of a new born Spring, than at the present moment—Though I feel an alloy, when I consider, that it speedily brings on the day, when my Son must fix upon some Spot, where he may be likely to obtain a livelihood—I wish that his path of duty may appear plain. I know not how to be reconciled to his going at a great distance from us, & one great Objection is, that those of my particular acquaintance, who have gone have either lost their lives, or spent one, two, or more years & then returned disgusted with the People, & dissapointed in all their Expectations—But I know he must fix with a degree of energy, hard as it may be, & I pray he may do what appears the most eligible—& then we shall have no cause to repine, though he should not prosper—But he appears to me to be so little calculated for the rough & thorny path of life, that I tremble for him—Chesterfield’s maxim “sweetness in the manner, & firmness in the mind,” is absolutely essential to gain the publick confidence. To do good, & to turn the follies, & passions of mankind to our own advantage requires no small degree of knowledge of human nature, & of virtue & integrity in our own hearts—I should have written to him if I could found a moments leisure—The experienced President, & you, will please to give him your parental Counsel—
Your Son Thomas I trust will make an excellent Citizen, & his facetious, engaging manners will ingratiate him, & he will gain the love, & respect of his native Town,—I think he will be a Blessing to your declining years, & smooth the pillow of age, & these are qualities, which every Child does not possess—May he succeed in buisness, & prosper, for the happiness of my friend is with his, intimately woven.—
I was in hopes I should have heard from Quincy; I wish to hear how your health is, & of that of your family, & of my Sisters, & her Children—I have not heard a word of William Cranch & his family, since my dear Sister communicated the melancholly account of their Sickness—How is Sister Smith, & Louisa—& Phebe, I have thought of this long tedious winter—Mrs Foster I have repeatedly written to, but she hates to write, as well as my William—& I cannot hear one word, so I hope they are well—I am almost asleep myself, & hope your repose will be refreshing, that you may awake with renewed strength, is the wish of / Your affectionate Sister

Elizabeth PeabodyI wish I could go to Boston & Quincy, but I know I cannot—I hope William has been wise enough to wear his Cotton Shirts—If I could get a good piece of linnen I would make it for him—If Dr Tufts would let him have sufficient to purchase him some, I should be glad, & Mr Locke would bring it, when he returns his Daughter—I should have sent some Stockings before, but I have been dissappointed in every thing—My Son knows who I mean by Mr Locke—he is a Merchant, & an excellent Man—
